

[PORTIONS OF THIS EXHIBIT HAVE BEEN OMITTED PURSUANT TO A REQUEST FOR
CONFIDENTIALITY UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED. A COPY OF THIS EXHIBIT WITH ALL SECTIONS INTACT HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.]


 
Fourth Amendment to
 


 
Exclusive License Agreement
Agreement Control No. 1997-04-0671




for
 


 
Selected Applications of Coated Nanocrystalline Particles
 


 
between
 


 
The Regents of the University of California
 


 
and
 


 
BioSante Pharmaceuticals, Inc.
 


 


 
UC Case No. 1989-204
 
 
 

--------------------------------------------------------------------------------

 

FOURTH AMENDMENT TO EXCLUSIVE LICENSE AGREEMENT
UC Agreement Control No. 1997-04-0671
 


 
This Fourth Amendment to Exclusive License Agreement (“Fourth Amendment”), dated
as of August 11, 2006, is made by and among The Regents of the University of
California, a California corporation (“The Regents”), and BioSante
Pharmaceuticals, Inc., (“Licensee”).
 
BACKGROUND
 
A.
The Regents, and Licensee are parties to an Exclusive License Agreement, dated
as of June 18, 1997 (the “Exclusive License Agreement”), as amended on October
26, 1999, May 7, 2001 and June 30, 2004.

 
B.
The parties mutually intend to enter into this Fourth Amendment to amend the
terms of the Exclusive License Agreement, as specified below.

 
THEREFORE, the parties hereby agree as follows:
 
1.
Paragraph 2.7 (Grant) of the License Agreement is deleted from the License
Agreement in its entirety and replaced with the following:

 

 
2.7
Nothing in this Agreement will be deemed to limit the right of The Regents to
publish any and all technical data resulting from any research performed by The
Regents relating to the Invention and to make and use the Invention, Patent
Product(s), Patent Method(s), and associated technology for educational and
research purposes and for purposes not covered by this Agreement. If a
non-profit research institution or foundation requests the use of Regents’
Patent Rights and associated technology for humanitarian needs, Licensee must
offer to sublicense to such non-profit research institution or foundation on
commercially reasonable terms.

 
2.
Paragraph 4.5 (Royalties) of the License Agreement is deleted in its entirety
and replaced with the following:

 

 
4.5
Within thirty (30) days of signing this Fourth Amendment, the Licensee shall pay
The Regents a one-time payment of one hundred thousand dollars ($100,000) as
consideration for the revision of diligence terms hereunder and as payment for
all minimum earned royalties or obligations owed under the Exclusive License
Agreement. This one-time payment, however, does not relieve the Licensee of its
obligations to pay earned royalties, under Article 4 (Royalties) of the
Agreement.

 
 
 

--------------------------------------------------------------------------------

 
3.
Article 5 (Due Diligence) of the License Agreement is deleted in its entirety
and replaced with the following:

 

 
5.1
Licensee shall use good faith efforts, taking into account current status of
development, cost, budgets, available cash, time for vaccine development, and
other business factors, to meet its obligations under this License Agreement.

 
4.
Paragraph 14.6 (Patent Prosecution and Maintenance) of the License Agreement is
deleted in its entirety and replaced with the following:

 

 
14.6
The obligation of Licensee to underwrite and to pay patent preparation, filing,
prosecution, maintenance, and related out of pocket costs will continue for such
costs incurred until three (3) months after receipt by Licensor of a Notice of
Termination unless the Agreement expires or terminates earlier according to its
terms. Licensee will reimburse The Regents for all out of pocket patent costs
incurred during the term of the Agreement and for three (3) months thereafter
whether or not invoices for such costs are received during the three (3) month
period after receipt of a Notice of Termination. Licensee may, with respect to
any particular patent application or patent on a jurisdiction by jurisdiction
basis, terminate its obligations to the patent application or patent in any or
all designated countries upon three (3) months’ written notice to The Regents. A
table listing the projected maintenance fees for the remainder of the life of
the Agreement has been attached as Appendix A of the Agreement and is attached
to this Fourth Amendment for Licensee’s reference and which Licensor represents
and warrants is complete, true and correct to the best of its knowledge after
due inquiry. If Licensee terminates its obligations to any patents, The Regents
may continue prosecution and/or maintenance of such applications(s) or patent(s)
at its sole discretion and expense, provided, however, that Licensee will have
no further right or licenses thereunder in any jurisdiction where Licensee so
terminates.

 
5. Paragraph 18.1 (Notices) of the License is updated to the following below:
 
In case of Licensee:  BioSante Pharmaceuticals, Inc.
111 Barclay Boulevard
Lincolnshire, IL 60069
Telephone: 847-478-0500 x100
Facsimile: 847-478-9152
Attention: Chief Executive Officer
 
In case of The Regents: The Regents of the University of California University
of California, Los Angeles
Office of Intellectual Property Administration
10920 Wilshire Boulevard, Suite 1200
Los Angeles, CA 90024-1406
 
Attention: Director
 
 
 

--------------------------------------------------------------------------------

 

6.
The parties acknowledge and agree that both are in compliance with the terms of
the Exclusive License Agreement.

 
7.
Except as expressly amended hereby, all terms of the License Agreement and all
prior amendments, shall continue in full force and effect.

 
In Witness thereof, both The Regents and the Licensee have executed this
Amendment, in duplicate originals, by their respective officers hereunto duly
authorized, on the day and year hereinafter written.
 
BIOSANTE PHARMACEUTICALS, INC. THE REGENTS OF THE UNIVERSITY OF CALIFORNIA
 
By /s/ Stephen M. SimesBy /s/ Emily W. Loughran
 
Name: Stephen M. Simes    Name: Emily W. Loughran
Title:  President & CEO    Title: Director, Licensing
Date:  August 17, 2006    Date: August 18, 2006
 
 
 

--------------------------------------------------------------------------------

 


[PORTIONS OF THIS APPENDIX HAVE BEEN OMITTED PURSUANT TO A REQUEST FOR
CONFIDENTIALITY UNDER RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED. A COPY OF THIS AGREEMENT WITH ALL SECTIONS INTACT HAVE BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.]


 
APPENDIX A
 


 
 

Projected Maintenance Fees for the Next XXXX Years
(Ending Year XXXX)
         
Licensee Patent Portfolio
         
UC Case No.
Country
Patent No.
Date Due
Amount
1989-204-4
USA
5441739
XXXX
$ XXXX
1989-204-6
USA
5460830
XXXX
$ XXXX
1989-204-7
USA
5462751
XXXX
$ XXXX
1989-204-8
USA
5462750
XXXX
$ XXXX
1989-204-9
USA
5639505
XXXX
$ XXXX
1989-204-2
Australia
638841
XXXX
$ XXXX
1989-204-2
Canada
2045204
XXXX
$ XXXX
1989-204-2
Japan
2932406
XXXX
$ XXXX
1989-204-2
Austria
465081
XXXX
$ XXXX
1989-204-2
Belgium
465081
XXXX
$ XXXX
1989-204-2
Denmark
465081
XXXX
$ XXXX
1989-204-2
France
465081
XXXX
$ XXXX
1989-204-2
Germany
465081
XXXX
$ XXXX
1989-204-2
Greece
465081
XXXX
$ XXXX
1989-204-2
Netherlands
465081
XXXX
$ XXXX
1989-204-2
Ireland
465081
XXXX
$ XXXX
1989-204-2
Italy
465081
XXXX
$ XXXX
1989-204-2
Luxembourg
465081
XXXX
$ XXXX
1989-204-2
Portugal
465081
XXXX
$ XXXX
1989-204-2
Spain
465081
XXXX
$ XXXX
1989-204-2
Sweden
465081
XXXX
$ XXXX
1989-204-2
Switzerland
465081
XXXX
$ XXXX
1989-204-2
United Kingdom
465081
XXXX
$ XXXX
         
1993-191-1
USA
5460831
XXXX
$ XXXX
             
Grand Total
 
$ XXXX